Citation Nr: 0610492	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-05 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
condition.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Montgomery, Alabama.


FINDINGS OF FACT

1.  Service connection for a skin condition, diagnosed as 
eczematoid dermatitis, was denied by a March 1995 rating 
decision with which the veteran did not file a notice of 
disagreement.

2.  Evidence received subsequent to September 2001 does not 
relate to an unestablished fact necessary to substantiate the 
veteran's service connection claim for a skin condition.


CONCLUSION OF LAW

Evidence received since the March 1995 rating decision is not 
new and material with respect to the claim of entitlement to 
service connection for a skin condition and does not serve to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Service connection for a skin condition was initially denied 
by the RO in a March 1995 rating decision.  The rating 
decision reflects that while the veteran had been treated for 
eczematoid dermatitis, this condition was not one for which 
presumptive service connection was warranted.  Service 
connection was also denied on a direct basis as the medical 
evidence failed to show a link between the eczematoid 
dermatitis and any in-service injury or disease.  The veteran 
was notified of the determination in April 1995 and of his 
appellate rights.  The veteran did not file a notice of 
disagreement within one year of his notification and, thus, 
the determination became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is existing evidence not previously submitted to 
agency decisionmakers while material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.   At this point, it is not the function of the 
Board to weigh all the evidence to ascertain whether it 
preponderates for or against entitlement to service 
connection or whether it is in relative equipoise on that 
question.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the March 1995 rating decision, the evidence 
included the veteran's service medical records which show no 
treatment for or complaints of a skin condition.  Also of 
record were the veteran's assertions that his skin condition 
was the result of herbicide exposure during his service in 
the Republic of Vietnam during the Vietnam Era.  Competent 
medical evidence showed treatment for eczematoid dermatitis 
beginning in 1989.

Evidence associated with the claims file subsequent to March 
1995 includes testimony and statements from the veteran that 
his skin condition was due to his military service, to 
include herbicide exposure.  Lay assertions cannot serve as 
the predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998); see also Bostain v. West, 11 Vet. App. 124 
(lay hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance is not new evidence).  
VA medical records associated with the claims file since the 
prior decision show occasional complaints of rashes.  See, 
e.g., April 2001 VA treatment record.  However, evidence 
describing the veteran's current condition is not material to 
whether the veteran's rashes are etiologically related to his 
service.  See e.g.  Morton v. Principi, 3 Vet. App. 508 
(1992).  In additional to no etiological opinions, the 
medical evidence received since March 1995, to include 
medical evidence of treatment for skin rashes in 1988, does 
not reveal a skin disability for which presumptive service 
connection is warranted.  Therefore, these records do not 
service to reopen the veteran's claim. 

As an unestablished fact- that the veteran has been diagnosed 
with a skin condition as the result of his military service 
to include due to herbicide exposure- remains unestablished 
by the medical records received since 1995, the Board finds 
the evidence submitted since the March 1995 rating decision 
is not new and material and does not serve to reopen the 
veteran's claim of entitlement to service connection for a 
skin condition.  Until the veteran meets his threshold burden 
of submitting new and material evidence sufficient to reopen 
these claims, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
sent a letter in May 2002 by which he was notified of the 
necessity of new and material evidence to reopen his claim, 
informed of what constituted new and material evidence, 
informed of the principles of service connection (to include 
the skin disabilities for which presumptive service 
connection is warranted), notified of the evidence necessary 
substantiate his claim that he was expected to provide, the 
evidence VA would seek, and asked to send information 
describing the additional evidence or to send the requested 
evidence itself to VA.  In February 2003, he was similarly 
notified by letter of the evidence needed to reopen his 
claim, with the previous final determination in 1995 more 
clearly chronicled.  He was also informed that if the 
evidence or information was received within one year of the 
letter, any benefits that would potentially flow to him from 
this claim could be paid (effective) the date VA received his 
claim.  In April 2004 he was specifically requested to submit 
any evidence in his possession that pertained to his claim.  
Thus, the Board considers notice requirements met such that 
this decision is not prejudicial to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to reopen his claim, he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or specific effective date language for the 
underlying disability on appeal.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet.App. Mar. 3, 
2006).  Despite inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In that regard, as the Board concludes above that 
the weight of the evidence is against the veteran's claim to 
reopen, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  His service medical records and VA medical records 
from two locations have been associated with the claims file.  
The veteran has not identified any additional evidence.  See 
November 2002 claim and July 2004 correspondence.  Thus, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a skin 
condition, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


